DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to amendment filed on 07/12/2022.

Response to Amendment
The Examiner has acknowledged the amended claims 1, and 15 - 17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 6 - 9, and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al  (US 2017/0255835; hereinafter Price) in view of O’connell et al (US 8,335,890; hereinafter O’connell).
Regarding claim 1, Price discloses a computer-implemented method for sharing content, the method comprising:
obtaining a first image of a first part of a content (206, fig. 2; paragraphs [0008], [0032], [0047]; Price discloses that the captured image may be a screenshot of a sponsored content item displayed on a display of the user device 104 or a screenshot of a full screen of the image displayed also containing the sponsored content item);
generating a first address based on the first image using a set of predefined rules (paragraphs [0024], [0038], [0040], [0053], [0057]; Price discloses that individual sponsored content items may be identified by a hash of the image content of the sponsored content item); 
associating the first address with the content (paragraphs [0036], [0040]; Price discloses that the destination URL associated with the sponsored item).
Price discloses all the limitations, but fails to specifically disclose the step of providing the content to a computing device in response to the computing device accessing the first address.
O’Connell, in an analogous art, discloses the step of providing the content to a computing device in response to the computing device accessing the first address (fig. 5; col. 5, line 61 through col. 7, line 39; O’Connell discloses that once the content address of the associative content unit is generated, an access request may be sent to the CAS system that identifies the associative content unit by its content address, and the CAS system may return the associative content unit in response to the request).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Price by providing the content to a computing device in response to the computing device accessing the first address as evidenced by O’Connell for the purpose of allowing user(s) to retrieve quickly the target content from the content addressable storage in a reliable manner.
Regarding claim 2, Price and O’Connell disclose the method of claim 1, wherein the first address is a Uniform Resource Locator (URL) (paragraphs [0036], [0053], [0057]).
Regarding claim 6, Price and O’Connell disclose the method of claim 1, wherein the set of predefined rules include calculating a hash value based on the first image (paragraphs [0024], [0040], [0053]).
Regarding claim 7, Price and O’Connell disclose the method of claim 6, wherein the hash value is calculated based on the whole image (paragraphs [0024], [0040], [0053]).
Regarding claim 8, Price and O’Connell disclose the method of claim 6, wherein the hash value is calculated based on character strings read from the image using optical character recognition (paragraphs [0037]; Price discloses that image analysis module 140 is configured to analyze images using optical character recognition (OCR) ).
	Regarding claim 9, Price and O’Connell disclose the method of claim 6, wherein the address is generated by adding the hash value to a predefined base address (paragraphs [0024], [0040], [0053]).
Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al  (US 2017/0255835; hereinafter Price) in view of O’connell et al (US 8,335,890; hereinafter O’connell), and further in view of Sabbavarapu et al (US 9,411,809; hereinafter Sabbavarapu).
	Regarding claim 3, Price and O’Connell disclose all the limitations in claim 1, but fail to specifically disclose that wherein providing the content includes redirecting the computing device to a second address.
Sabbavarapu, in an analogous art, discloses that providing the content includes redirecting the computing device to a second address (col. 11, lines 25 – 48; Sabbavarapu discloses that the client application 122 may select a URL for retrieving other track metadata that points to a particular content source provider server 108 (which may optionally be redirected to a cache server 110) or a URL that points directly to a cache server 110).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Price and O’Connell by redirecting the computing device to a second address as evidence by Sabbavarapu for the purpose of pointing directly to a cache server from which the content may be sourced; thereby providing a reliable and user friendly content sharing device.
Regarding claim 4, Price, O’Connell, and Sabbavarapu disclose the method of claim 1, further comprising receiving a stream of the content from a host device, wherein obtaining the first image of the first part of the content includes selecting an image from the stream of the content, and wherein providing the content includes streaming the content to the computing device (Sabbavarapu: col. 3, lines 6 – 13; col. 3, lines 51 – 67; col. 23, lines 15 - 40). Same motivation as in claim 3.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al  (US 2017/0255835; hereinafter Price) in view of O’connell et al (US 8,335,890; hereinafter O’connell).
Regarding claim 13, Price and O’Connell disclose all the limitations in claim 1, but fail to specifically disclose obtaining a second image of a second part of the content, wherein the second part of the content is different from the first part of the content;
generating a second address based on the second image using the set of predefined rules, wherein the second address is different from the first address;
associating the second address with the content; and
providing the content to a second computing device in response to the second computing device accessing the second address.
However, one skilled in the art recognizes that Price and O’Connell disclose the idea of using a first image, a first address, and a first computing device as opposed to a second image, a second address, and a second computing device would be an obvious variation in the claim since Applicant has not shown that doing so solve any state or purpose and the invention would perform equally using a first one.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention skilled in the art to use a second image, a second address, and a second computing device as being repeated steps for the purpose of achieving the same end result.
Claims 15 – 17, and 19 incorporate substantially all the limitations in claims 1 - 9, and 13 in computer product and system form rather than method form.  The reasons for rejecting claims 1 - 9, and 13 apply in claims  15 – 17, and 19.  Therefore, claims  15 – 17, and 19 are rejected for the same reasons.



Allowable Subject Matter
Claims 5, 10 – 12, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/Primary Examiner, Art Unit 2457